                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC,

                      Plaintiff,
                                                            Civil Action No. 18-cv-06373

                                                            Hon. Joan B. Gottschall

RONALD OUWENGA, BRIAN THOMAS,                               Magistrate Sidney I. Schenkier
MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, and ZACHARY
BIRKE,Y,

                      Defendants.


                     PLAINTIF'F'S MOTION TO FILE UNDER SEAL

              Plaintiff Morgan Stanley Smith Bamey LLC respectfully moves this Court to file

under seal two exhibits (Exhibits "B" and "F") referenced in its Opposition to Defendants'

Motion to Dismiss. Those exhibits were designated by Defendants as "Confidential    -   Subject to

Protective Order," in accordance with the Agreed Protective Order entered by the Court on

November 8, 2018.

                                                    Respectfully submitted,

                                                    /siJerrv M. Santangelo
                                                    Jerry M. Santangelo (ARDC#61 87833)
                                                    SPERLING & SLATER
                                                    55 West Monroe Street. Suite 3200
                                                    Chicago, Illinois 60603
                                                    Tel: (312) 641-3200
                                                    Fax: (312) 641-6492


                                                              and
                                 /s/ Thomas J. Momjian
                                 Christopher C. Coss
                                 Thomas J. Momjian
                                 COSS & MOMJIAN, LLP
                                  I l1 Presidential Blvd., Suite 214
                                 Bala Cynwyd, PA 19004
                                 Tel: (610) 667-6800
                                 Fax: (610) 667-6620
                                 ccc@cossmomjian.com
                                 tjm@cossmomjian.com


                                  Counsel for Plaintiff




Dated: November 28, 20 i 8




                             2
                                CERTIFICATE          OT'   SERVICE

       I hereby certify that I caused   a true and correct copy   of the foregoing Motion to File

Under Seal to be served this 28th day of November, 2018, via the ECF system, to Defendants'



                                                        q
counsel.




                                                       Thomas J.
